Citation Nr: 1824394	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-29 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for antero inferior dislocation with impingement syndrome, left shoulder.

2.  Entitlement to an evaluation in excess of 10 percent for patellar femoral pain syndrome, right knee.

3.  Entitlement to an evaluation in excess of 10 percent for patellar subluxation, right knee.

4.  Entitlement to an evaluation in excess of 10 percent for patellar femoral pain syndrome, left knee.

5.  Entitlement to an evaluation in excess of 10 percent for degenerative disc and joint disease lumbar spine, L5-S1.




REPRESENTATION

Appellant represented by:	Robert Gillikin III, Attorney


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The August 2012 rating decision addressed the Veteran's Notice of Disagreement (NOD) filed February 2013, was effective for claims including a left ankle condition, tinnitus, diverticulitis, right ear hearing loss, and left ear hearing loss.  On his August 2014 Form 9 with accompanying letter, the Veteran specified that he was appealing only the issues listed on the title page above.  Notwithstanding the RO addressing claims for increased ratings for left ankle condition, right ear hearing loss, and diverticulitis in the December 2017 Supplemental Statement of the Case, claims not listed on the title page above have not been appealed by the Veteran, and the Board does not have jurisdiction to decide them.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The RO denied each of the Veteran's claims at least in part because of his failure to report for a scheduled VA examination in November 2017.  The Veteran's representative states that the Veteran contacted the vendor as soon as he got notice of his scheduled exam and informed them that he would be out of town on his scheduled exam date and needed to reschedule.  Notes in the file support this statement, and there is no evidence of an attempt to contact the Veteran and reschedule his exam. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and arrange appropriate VA examinations to determine the nature and extent of each of the following service-connected disabilities:

A. Antero inferior dislocation with impingement syndrome, left shoulder

B. Patellar femoral pain syndrome, right knee

C. Patellar femoral pain syndrome, left knee

D. Patellar subluxation, right knee

E. Degenerative disc and joint disease lumbar spine, L5-S1

2.  Readjudicate the appeal. 
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




